UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 95-5521
JAMES WATSON, a/k/a Jay the
Jamaican,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 95-5570
ROBERT WASHINGTON KINNEY, a/k/a
Kinney Boy,
Defendant-Appellant.

Appeals from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CR-94-143)

Submitted: June 4, 1996

Decided: June 26, 1996

Before MURNAGHAN, WILKINS, and HAMILTON,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

J. C. Powell, POWELL LAW OFFICES, Charleston, West Virginia;
G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Vir-
ginia, for Appellants. Rebecca A. Betts, United States Attorney,
John C. Parr, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

James Watson ("Watson") and Robert Kinney ("Kinney") each
entered a guilty plea to one count of conspiracy to distribute and to
possess with intent to distribute cocaine and cocaine base. They
appeal their sentences. Kinney claims that the district court clearly
erred in refusing him a downward adjustment for acceptance of
responsibility. United States Sentencing Commission, Guidelines
Manual, § 3E1.1 (Nov. 1994). Watson also claims that he was entitled
to a downward adjustment for acceptance of responsibility and that
the district court erred in giving him an obstruction of justice
enhancement under USSG § 3C1.1. Finding that the district court did
not clearly err in making its sentencing determinations, we affirm.

After entering plea agreements Kinney and Watson pleaded guilty
at Rule 11 proceedings. During the Rule 11 hearings, they both admit-
ted their involvement as drivers and delivery men in a cocaine con-
spiracy run by Anthony Roberts ("Roberts"). After their Rule 11
hearings, but prior to sentencing, Watson and Kinney filed motions
to withdraw their guilty pleas. The district court denied the motions.

In support of his motion to withdraw his guilty plea, Kinney
claimed that he never knowingly delivered drugs for Roberts and tes-

                    2
tified that he could make a credible argument of innocence. Based on
these statements and Kinney's efforts to withdraw his guilty plea, the
district court declined to award Kinney a downward adjustment for
acceptance of responsibility.

At Watson's sentencing hearing, the government called Roberts to
testify about Watson's involvement in the conspiracy. In response,
Watson testified that his involvement in the conspiracy was very min-
imal and he only participated under duress from Roberts. This testi-
mony directly contradicted Roberts's testimony, which outlined
Watson's extensive involvement in the operation. The district court
found Roberts's testimony to be more credible. Additionally, the
court found that Watson, during his testimony, attempted to mislead
the court in an effort to minimize his involvement in the conspiracy.
The court further found that Watson also minimized his involvement
during the preparation of the presentence report investigation. Based
on these findings, the district court awarded Watson a two-level
enhancement for obstruction of justice. Further, the court found that
Watson, due to his actions, was not entitled to a downward adjust-
ment for acceptance of responsibility.

A sentencing court's determinations regarding adjustments for
acceptance of responsibility and obstruction of justice are primarily
factual and, thus, this court applies a clearly erroneous standard of
review. United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir.
1989). In addition, the sentencing court's determination of whether it
should reduce a sentence is entitled to great deference. 18 U.S.C.A.
§ 3742 (West 1985 & Supp. 1996); United States v. Cusack, 901 F.2d
29, 31 (4th Cir. 1990).

The Guidelines allow a two-level reduction in a defendant's
offense level if the defendant clearly demonstrates a recognition and
affirmative acceptance of personal responsibility for his criminal con-
duct. USSG § 3E1.1. The defendant must prove by a preponderance
of the evidence that an acceptance of responsibility adjustment is war-
ranted. United States v. Gordon, 895 F.2d 932, 935 (4th Cir.), cert.
denied, 498 U.S. 846 (1990). To qualify for the reduction, a defendant
must make a voluntary and truthful admission of the related conduct,
a complete explanation of all circumstances surrounding the offense,
and a genuine acceptance of responsibility. United States v. Taylor,

                    3
937 F.2d 676, 679-80 (D.C. Cir. 1991). Moreover, a guilty plea does
not automatically entitle a defendant to a reduction for acceptance of
responsibility. United States v. Harris, 882 F.2d 902, 905 (4th Cir.
1989); United States v. White, 875 F.2d 427, 431 (4th Cir. 1989).

In his motion to withdraw his guilty plea, Kinney denied involve-
ment in the conspiracy and denied any knowledge of the conspiracy.
Kinney's attempt to withdraw his guilty plea, and his statements in
support thereof, directly rebut his contention that he made an affirma-
tive acceptance of personal responsibility for his conduct. Therefore,
the district court did not clearly err in denying Kinney a reduction for
acceptance of responsibility.

The district court properly imposed an obstruction of justice
enhancement on Watson pursuant to USSG § 3C1.1. At sentencing
and during the preparation of the presentence report, Watson went to
great lengths to minimize his role in the conspiracy. The district court
found that Watson was "trying to mislead the court." For his misinfor-
mation at sentencing, Watson properly received an obstruction of jus-
tice enhancement under section 3C1.1. See United States v.
Dunnigan, 507 U.S. 87, 95-98 (1993) (willful presentation of false
testimony constitutes obstruction of justice). The district court's con-
clusion was not clearly erroneous; thus, the two-level enhancement
for obstruction of justice was proper.

The acceptance of responsibility adjustment is not ordinarily avail-
able to a defendant who obstructs justice, USSG§ 3E1.1, comment.
(n.4), and this is not an extraordinary case in which both adjustments
might be warranted. United States v. Miller, 77 F.3d 71, 74 (4th Cir.
1996). Accordingly, the district court did not clearly err in denying
Watson a downward adjustment.

For the foregoing reasons, we affirm the judgment of the district
court. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    4